         Case 4:19-cr-00526-LPR Document 24 Filed 08/27/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


UNITED STATES OF AMERICA                                                     PLAINTIFF

vs.                              NO. 4:19-CR-00526-01 LPR

MARVIN WARD                                                                  DEFENDANT

                                            ORDER

       Pending before the Court is the Government’s Motion to Dismiss the Indictment without

prejudice (Doc. 23). The motion is made pursuant to Rule 48(a). The motion is granted. The

indictment is thus dismissed without prejudice.

       IT IS SO ORDERED this 27th day of August 2020.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
